IN THE SUPREME COURT OF THE STATE OF DELAWARE

    PENNY CLARK,1                            §
                                             §   No. 41, 2020
           Petitioner Below,                 §
           Appellant,                        §
                                             §
           v.                                §   Court Below–Family Court
                                             §   of the State of Delaware
    CHRIS T. DRAKE,                          §
                                             §   File No. CN17-06652
           Respondent Below,                 §   Petition No. 18-03784
           Appellee.                         §

                               Submitted:    September 4, 2020
                                Decided:     October 15, 2020

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                            ORDER

         After careful consideration of the appellant’s opening brief and the Family Court

record, we find it evident that the judgment of the Family Court should be affirmed on the

basis of and for the reasons assigned in the Family Court’s December 30, 2019 order, which

reversed in part and affirmed in part the Commissioner’s July 22, 2019 child support order.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:



                                             /s/ Karen L. Valihura
                                             Justice


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).